Citation Nr: 0730099	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
characterized as schizophrenia with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to April 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
schizophrenia with depression.


FINDINGS OF FACT

1.  The clinical evidence does not document any complaints, 
treatment or diagnosis of a psychiatric nature in service or 
during the first post service year; the service medical 
records are negative for any indication of a personal assault 
against the veteran and the March 1963 discharge examination 
report revealed that a psychiatric evaluation was normal.

2.  The evidence of record indicates that psychiatric 
problems were initially treated in 1979, more than 15 years 
after the veteran's discharge from service; there has been no 
clinical or probative evidence presented which establishes or 
suggests that a currently claimed and diagnosed psychiatric 
disorder is etiologically linked to service or any incident 
of service and the objective evidence of record does not 
support the veteran's reports of chronicity of a psychiatric 
disorder since service.


CONCLUSION OF LAW

Entitlement to service connection for a psychiatric disorder, 
characterized as schizophrenia with depression, is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
April 2003 and December 2004, both before and after the 
initial adjudication of the claim in September 2003.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 and 
2004 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claim at 
issue.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and statements in 
support of his claim.


The VCAA notice letter that was provided to the veteran 
included the "fourth element," inasmuch as the veteran was 
asked to send any medical reports he has, and the record 
reflects that he did so.  The Board finds that the veteran 
was also otherwise fully notified of the need to give to VA 
any evidence pertaining to his claim.  In this regard, the RO 
has informed the veteran in the September 2003 rating 
decision, the statement of the case issued in September 2004 
and in supplemental statements of the case issued in January 
and February 2005 of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  That specific notice was not provided for the veteran in 
this case; however inasmuch as the service connection claim 
on appeal is being denied herein, the matter is moot and 
adjudication of the claim on the merits is non-prejudicial to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and available post-service medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The Board acknowledges that 
attempts were made to secure private medical records 
specifically identified by the veteran.  However, he failed 
to return revised VA Forms 21-4142, which were sent to him by 
the RO in April 2003, the completion of which by the veteran 
was necessary to obtain those records.  He did not complete 
and return these forms to VA and accordingly, these records 
could not be sought; however VA fulfilled the duty to assist 
in this regard.  In addition, attempts were made to obtain VA 
records dated from 1979 forward from the VA Medical Center in 
St. Cloud, Minnesota, which pertain to the veteran's 
psychiatric treatment.   It appears that only records dated 
from 1995 forward were available and this evidence is on 
file.  A copy of a Social Security Administration (SSA) 
determination made in 2003 is of record.  While medical 
records from SSA are not included in the record on appeal, 
the veteran does not specifically maintain and there is no 
indication that such records would contain medical evidence 
of any psychiatric manifestations in service or of a nexus 
between the currently claimed psychiatric disorder and the 
veteran's military service; evidence of which is lacking in 
this case on both accounts.  Therefore, the Board finds that 
a remand for SSA records is unnecessary.  See Brock v. Brown, 
10 Vet. App. 155, 161-2 (1997) (holding that VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal).

The Board acknowledges that a VA examination/medical opinion 
has not been obtained in connection with the service 
connection claim on appeal.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  

In this case, a VA examination or medical opinion is 
unnecessary to decide the claim at issue because such an 
opinion would not provide any more information than is 
already associated with the claims file.  The service medical 
records are entirely negative for any indication of any 
personal assaults or complaints, treatment or diagnosis of a 
psychiatric nature and psychiatric manifestations which were 
initially treated more than 15 years after the veteran's 
discharge from service have not in any way been etiologically 
linked to service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review, which has not already 
been discussed herein.  Thus, the Board finds that there is 
no indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a statement of 
the case and supplemental statements of the case, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.



Factual Background

The veteran's service medical records are negative for 
complaints, findings or a diagnosis relating to a psychiatric 
disorder.  On discharge examination conducted in April 1963, 
psychiatric evaluation was normal.  The DD 214 reflects that 
the veteran was not on active duty from March 11, 1962 to 
March 15, 1962.

The veteran filed an original compensation claim for a 
psychiatric disorder in April 2003, indicating that a 
psychiatric disorder began in March 1962, at which time he 
believed that 4 other Marines were going to kill him.  The 
veteran reported that his earliest treatment for a 
psychiatric disorder occurred in 1979 and was furnished at 
that time by both the VA Medical Center in St. Cloud, 
Minnesota, and at Mercy Hospital.  

VA records include March 2003 mental health records and 
examination.  At that time, the veteran indicated that he was 
initially diagnosed with schizoaffective disorder, bipolar 
type in either 1979 or 1980.  The veteran reported that he 
was in the service during racial riots and found this to be a 
stressful time period.  He stated that he was not involved in 
combat.  He reported going AWOL for a 4 day period because he 
was despondent in the military.  He did not believe that he 
was treated for mental health issues during service, but 
indicated that he had struggled with depression and paranoia 
since that time.  Bipolar type schizoaffective disorder was 
diagnosed.  

A December 2002 record from a VA doctor indicates that the 
veteran was being followed for schizoaffective disorder and 
that he had been hospitalized for treatment of depressive 
symptoms in 1991.

The record includes a 2003 statement from the veteran's 
employer indicating that the veteran had been hospitalized 
for 3 weeks at a VA Medical Center in 1991 for treatment of 
severe depression and indicating that due to this and several 
physical disabilities, as well as the medications which the 
veteran was taking to treat his various conditions, he had 
been taken out of all production positions, and had been 
assigned to janitorial duties until his retirement in January 
2003.  It was further reported that the plant was to 
permanently close in February 2003. 

A letter from the SSA reveals that disability benefits for 
the veteran were granted based on a finding that he became 
disabled on January 1, 2003.  

In March 2003, the RO requested the veteran's VA mental 
health treatment reports dated from 1979 forward.  VA records 
show that the veteran was being seen by a VA social worker in 
1995, and a psychiatrist in 1996, until it was determined 
that he was no longer eligible for treatment due to income 
over the allowable limit.  Records show that the veteran 
resumed VA psychiatric treatment in 2002 for diagnosed 
schizoaffective disorder, bipolar type, for which he was 
regularly treated as shown by records dated until October 
2004.

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, to include 
psychoses, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).


The veteran seeks service connection for a psychiatric 
disorder, specifically claimed as schizophrenia with 
depression, which he indicates developed during his military 
career.  He maintains that he was attacked by fellow Marines 
in December 1961 and has also reported that his psychiatric 
disorder began in March 1962, at which time he believed that 
4 other Marines were going to kill him.

Initially, the Board notes that although the veteran has 
alleged one or more personal assaults in service as the basis 
for his currently claimed psychiatric problems, the Board 
observes that the provisions of 38 C.F.R. § 3.304(f)(3) are 
inapplicable to this claim, as those provisions specifically 
pertain to a PTSD claim is based on in-service personal 
assault.  However, the December 2004 duty to assist letter 
provided the veteran with many examples of evidence which he 
could provide that could be pertinent to and supportive of 
the claim, similar to the examples enumerated under the 
provisions of 38 C.F.R. § 3.304(f)(3).

The service medical records are silent as to any 
documentation of complaints, treatment or record of injury or 
assault, or a diagnosis of a psychiatric nature and the 1963 
separation examination report indicated that psychiatric 
evaluation was normal.  The Board acknowledges that it 
appears that the veteran was AWOL for 4 days in March 1962, 
with no explanation provided in the service medical records 
or other contemporaneous records.  The Board also observes 
that the record was negative for documentation of complaints, 
treatment or a diagnosis of a psychiatric nature during the 
veteran's first post service year.  

Post-service, the earliest clinical records relating to 
psychiatric treatment were dated in 1995.  However, the 
evidence of record contains credible references to 
psychiatric treatment in 1991 and initial psychiatric 
treatment in 1979.  Documented clinical evidence of record 
reflects that the veteran has been treated for diagnosed 
schizoaffective disorder since approximately 1991.  

Significantly, none of the clinical evidence of record 
reflects either than the veteran reported being assaulted in 
service or that psychiatric problems which manifested and 
were treated many years after service were in any way 
etiologically related to the veteran's period of service.  In 
essence, the post-service medical evidence does not establish 
or even suggest that documented post-service psychiatric 
problems were in any way etiologically related to service.  

The veteran has provided statements to the effect that he was 
the target of personal assaults in service and that he was 
initially treated for a psychiatric disorder in 1979.  As 
previously noted, the veteran's reported in-service assaults 
are entirely uncorroborated by any credible, competent or 
documented evidence of record.  Even were the Board to assume 
for the limited purpose of this analysis that the veteran's 
earliest psychiatric treatment was received in 1979, it would 
not change the fact that there was no competent documented 
evidence of any psychiatric disorder at discharge from 
service in 1963 or that a psychiatric disorder was initially 
treated post-service more than 15 years thereafter.  The 
Board finds the clinical and objective medical evidence in 
this case to be more accurate and far more probative than the 
uncorroborated statements and history offered by the veteran 
more than 40 years after his discharge from service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Not only may the veteran's memory be dimmed 
with time, but interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest may affect the credibility of testimony); 
cf. Pond v. West, 12 Vet. App. 341, 346 

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in the evidence of treatment from discharge in 1963 
until the earliest indications of 
complaints/treatment/diagnosis of a psychiatric nature in 
1979.  In essence, the veteran's assertions of continuity and 
chronicity of a psychiatric disorder are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

Additionally, the record reflects that the veteran did not 
report having any psychiatric disorder to VBA until 2003, 
approximately 40 years after his discharge from service.  
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

In summary, the record contains no competent medical evidence 
linking a currently claimed and diagnosed psychiatric 
disorder to the veteran's military service.  The evidence of 
a nexus between active duty service and the claimed disorder 
is essentially limited to the veteran's own statements.  
Laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent 
competent medical evidence of a nexus between the post-
service psychiatric diagnosis and service, there is no basis 
upon which to grant service connection.

The Board has considered the doctrine of affording the 
benefit of any existing doubt with regard to the issue on 
appeal and did apply this favorably as concerned the matter 
of whether his initial treatment occurred in 1979 based 
primarily on the veteran's own reports to this effect (absent 
any corroboration by medical records); however, as the 
preponderance of the evidence is against the claim, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the ultimate 
resolution of the claim on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
characterized as schizophrenia with depression, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


